 



Exhibit 10.52
WATERS
401(k) RESTORATION PLAN
Amended and Restated
Effective January 1, 2008
Except as otherwise provided herein

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
PREAMBLE
    1  
 
       
ARTICLE I DEFINITIONS
    2  
 
       
ARTICLE II PARTICIPATION
    5  
2.1     Eligibility
    5  
2.2     Election to Make Contributions
    5  
2.3     Participation—Generally
    5  
 
       
ARTICLE III PARTICIPANT CONTRIBUTIONS
    7  
3.1     Nature of Participant Contributions
    7  
3.2     Pre-Tax Contributions
    7  
3.3     Incentive Bonus Deferrals
    7  
3.4     Cancellation of Deferral Elections
    7  
 
       
ARTICLE IV EMPLOYER CONTRIBUTIONS
    8  
4.1     Eligibility for Matching Contributions
    8  
4.2     Amount of Matching Contribution
    8  
4.3     Eligibility for Transition Benefit
    8  
4.4     Amount of Transition Benefit
    8  
4.5     Transfer Account
    9  
 
       
ARTICLE V INVESTMENT AND VALUATION
    10  
5.1     Investment of Accounts
    10  
5.2     Valuation of Accounts
    10  
 
       
ARTICLE VI DISTRIBUTIONS
    11  
6.1     Distribution Elections—Pre-2005 Contributions
    11  
6.2     Distribution Elections—2005-2006 Contributions
    11  
6.3     Distribution Elections—Post-2006 Contributions
    12  
6.4     Distribution Elections—Transition Benefit
    12  
6.5     Form of Distribution
    13  
6.6     Timing of Distribution
    13  
6.7     Small Payments
    14  
6.8     Emergency Payments
    14  
6.9     Restriction on Timing of Distributions
    15  
 
       
ARTICLE VII VESTING
    16  
 
       
ARTICLE VIII ADMINISTRATION, FUNDING AND AMENDMENT/TERMINATION
    17  
8.1     Administration
    17  
8.2     Funding
    17  
8.3     Amendment and Termination
    17  
 
       
ARTICLE IX GENERAL PROVISIONS
    18  
9.1     Compliance with Section 409A
    18  
9.2     Payment to Minors and Incompetents
    18  

- i -



--------------------------------------------------------------------------------



 



         
9.3     No Contract
    18  
9.4     Use of Masculine and Feminine; Singular and Plural
    18  
9.5     Non-Alienation of Benefits
    18  
9.6     Governing Law
    18  
9.7     Captions
    19  

 - ii -

 



--------------------------------------------------------------------------------



 



PREAMBLE
Effective August 19, 1994, Waters Technologies Corporation (the “Corporation”)
established this non-qualified defined contribution restoration plan referred to
as the Waters 401(k) Restoration Plan (the “Plan”).
The purpose of this Plan is three-fold:

  (a)   to allow Eligible Employees to defer Pay on a non-qualified basis;    
(b)   to restore Matching Contributions that cannot be made under the Waters
Employee Investment Plan (the “Basic Plan”) due to the operation of the pay
limit under the Internal Revenue Code (the “Code”) Section 401(a)(17); and    
(c)   to provide for certain Transition Benefits.

It is intended that funds accumulated under this Plan will be used to provide
benefits payable to the Employee upon his or her retirement, death, disability,
or Separation from Service.
Accounts under the Plan are intended to be invested under a Rabbi Trust, the
corpus of which is available to the Participating Employer’s creditors in the
event of bankruptcy. However, the Participating Employers may, at their
discretion, choose not to set aside funds in the Rabbi Trust, and in all cases
may elect to pay the benefits promised hereunder from general assets.
The Plan is hereby amended and restated effective January 1, 2008 to reflect
changes in the terms of the Plan and to comply with current laws and
regulations, including, but not limited to, Section 409A of the Code and its
accompanying regulations.

- 1 -



--------------------------------------------------------------------------------



 



ARTICLE I
DEFINITIONS
The following words and phrases when in the Plan shall have the following
meanings, unless a different meaning is plainly required by the context:

1.1   “Account” means the credit balance of a Participant under the Plan
represented by his or her Pre-Tax Contributions Account, Matching Contributions
Account, Incentive Bonus Deferrals Account, Transfer Account and Transition
Benefit Account, if applicable, and investment earnings and losses credited to
each under the terms of the Plan.   1.2   “Affiliate” means Waters Technologies
Corporation and any other trade or business (whether or not incorporated) which
is under common control (as defined in Code Sections 414(b) and 414(c)) with the
Corporation; but only for the period during which such other corporation or such
other trade or business and the Corporation are members of such controlled group
with the Corporation; any organization (whether or not incorporated) which is a
member of an affiliated service group (as defined in Code Section 414(m)) which
includes the Corporation; and any other entity required to be aggregated with
the Corporation pursuant to regulations under Code Section 414(o).   1.3  
“Basic Plan” means the Waters Employee Investment Plan.   1.4   “Beneficiary”
means the person or persons designated by the Participant or former Participant
to receive benefits under this Plan in the event of the Participant’s death. If
the Participant does not designate a Beneficiary under this Plan, the
Beneficiary shall be determined pursuant to Section 9.3 of the Basic Plan.   1.5
  “Board” means the Board of Directors of Waters Technologies Corporation.   1.6
  “Code” means the Internal Revenue Code of 1986, as amended from time to time
and any regulations issued thereunder. Reference to any section of the Code
shall include any successor provision thereto.   1.7   “Committees” means the
EBAC and EBIC designated by the Corporation to administer the Basic Plan in
accordance with Section 10.1 of the Basic Plan.   1.8   “Corporation” means
Waters Technologies Corporation, a corporation organized and existing under the
laws of the State of Delaware, or its successor or successors.   1.9   “EBAC”
means the Employee Benefit Administration Committee designated to administer the
Basic Plan in accordance with Section 10.1 of the Basic Plan.   1.10   “EBIC”
means the Employee Benefit Investment Committee designated to manage the
investments of the Basic Plan in accordance with Section 10.1 of the Basic Plan.
  1.11   “Effective Date” means August 19, 1994, except that this amendment and
restatement shall be effective January 1, 2008.

- 2 -



--------------------------------------------------------------------------------



 



1.12   “Eligible Employee” means an Employee who is included in the eligible
class described in Section 2.1.   1.13   “Employee” means any person employed on
a regular full-time or a regular part-time basis by a Participating Employer.  
1.14   “Incentive Bonus” means any “Management Incentive Plan” or “Performance
Incentive Plan” bonus approved by the Board.   1.15   “Incentive Bonus
Deferrals” mean deferrals of a Participant’s Incentive Bonus made on behalf of a
Participant pursuant to Section 3.3 of the Plan.   1.16   “Incentive Bonus
Deferral Accounts” means a Participant’s interest in the Plan attributable to
Incentive Bonus Deferrals for a Plan Year(s).   1.17   “Matching Contributions”
means a credit made on behalf of a Participant as described in Section 4.2.  
1.18   “Matching Contributions Account” means the Participant’s interest in the
Plan attributable to Matching Contributions for a Plan Year(s).   1.19  
“Participant” means an Eligible Employee who is participating in the Plan
pursuant to Section 2.1.   1.20   “Participating Employer” means the Corporation
or any Affiliate which has been authorized by the Board to participate in the
Plan and has elected to do so.   1.21   “Pay” means the annual compensation that
would otherwise be recognized under the Basic Plan for salary deferral purposes
without regard to the limit on pensionable compensation under Code
Section 401(a)(17), plus such other elements of compensation that may be
permitted by the EBAC to be voluntarily deferred from time to time under rules
and procedures it may adopt. “Pay” shall include amounts paid as commissions.  
1.22   “Plan” means the Waters 401(k) Restoration Plan as set forth in this
document and as amended from time to time.   1.23   “Plan Year” means the
twelve-month period beginning each January 1 and ending each December 31.   1.24
  “Pre-Tax Contributions” mean the salary reduction contributions made on behalf
of a Participant pursuant to Section 3.2.   1.25   “Pre-Tax Contributions
Account” means a Participant’s interest in the Plan attributable to Pre-Tax
Contributions for a Plan Year(s).   1.26   “Rabbi Trust” means a trust
established by the Corporation for the accumulation and investment of Pre-Tax
Contributions, Matching Contributions, Incentive Bonus

- 3 -



--------------------------------------------------------------------------------



 



    Deferrals, Transfer Accounts and Transition Benefits, the terms of which are
governed by a separate trust agreement.   1.27   “Separation from Service” means
a termination of employment as defined in Treas. Regs. § 1.409A-1(h)(1).   1.28
  “Specified Employee” means a Participant who is a key employee (as defined in
Section 416(i) of the Code without regard to paragraph (5) thereof). A
Participant will be considered a key employee for the period commencing April 1
and ending on the March 31 thereafter if he or she was a key employee on the
previous December 31 and such designation shall be effective solely for that
period.   1.29   “Transfer Account” means any liability transferred to the
Corporation on behalf of a Participant from a prior non-qualified arrangement
which provided supplemental retirement benefits for certain eligible employees
of a newly Participating Employer.   1.30   “Transition Benefit” means the
Employer contribution made in accordance with Sections 4.3 and 4.4 of the Plan.
  1.31   “Transition Benefit Account” means a Participant’s interest in the Plan
attributable to the Transition Benefit.   1.32   “Valuation Date” means each
business day that the New York Stock Exchange is open for trading, or such other
dates established by the EBAC.



- 4 -



--------------------------------------------------------------------------------



 



ARTICLE II
PARTICIPATION

2.1   Eligibility.       A Basic Plan participant shall be eligible to
participate in this Plan for a Plan Year if such Employee is part of a select
group of management or highly compensated employees as such terms are defined in
the Employee Retirement Income Security Act of 1974, as amended from time to
time; and either:

  (a)   has a base annual salary as of November 1, 2007 of at least $130,232.35
for 2008 Plan Year eligibility (increased each November 1st thereafter to
reflect increases in the Consumer Price Index for the twelve-month period ending
on the immediately preceding September 30 under section 215(i)(2)(A) of the
Social Security Act); or     (b)   was a Participant in the Plan in a prior Plan
Year.

2.2   Election to Make Contributions.       An Eligible Employee must file a
written election to make contributions to the Plan as of the date specified
below in the Plan Year preceding the Plan Year for which the contributions will
be made:

      Type of Contribution   Election Deadline
Pre-Tax Contributions
  December 15
 
   
Incentive Bonus Deferrals
  June 30

    This election is irrevocable and shall remain in effect for the entirety of
the Plan Year with respect to which it is made, except as otherwise provided in
Section 3.4.       A new election must be made for each Plan Year in which the
Participant wishes to make Pre-tax Contributions and/or Incentive Bonus
Deferrals to the Plan.   2.3   Participation—Generally.

  (a)   Eligible Employees shall only be eligible to commence participation in
the Plan on January 1.     (b)   A former Participant who is reemployed will
only be treated as an Eligible Employee under Section 2.1 if:

  (i)   he or she has been paid all amounts previously accrued under the Plan
and was ineligible to participate in the Plan prior to the date of such
distribution; or

- 5 -



--------------------------------------------------------------------------------



 



  (ii)   he or she has been ineligible to participate in the Plan at any time
during the twenty-four (24) month period ending on the date he or she again
becomes an Eligible Employee.

- 6 -



--------------------------------------------------------------------------------



 



ARTICLE III
PARTICIPANT CONTRIBUTIONS

3.1   Nature of Participant Contributions.       All Participant contributions
under the Plan shall be Pre-Tax Contributions as defined under Section 3.2 or
Incentive Bonus Deferrals as defined under Section 3.3.   3.2   Pre-Tax
Contributions.       A Participant may authorize a Participating Employer to
defer up to thirty percent (30%) his or her Pay as Pre-Tax Contributions to the
Plan. The Participant’s Pay shall be reduced each pay period by the designated
percentage, and such contributions shall be credited to the Participant’s
Pre-Tax Contributions Account.       This election is irrevocable and shall
remain in effect for the entirety of the Plan Year with respect to which it is
made, except as otherwise provided in Section 3.4       The EBAC may establish
other rules and procedures which shall govern the election of Pre-Tax
Contributions under this Section 3.2. Such rules and procedures shall be binding
upon all Participants.   3.3   Incentive Bonus Deferrals.       A Participant
may authorize the Participating Employer to defer up to fifty percent (50%) of
his or her Incentive Bonus as Incentive Bonus Deferrals to the Plan. The
Participant’s Incentive Bonus shall be reduced by the designated percentage, and
such contribution will be credited to the Participant’s Incentive Bonus
Deferrals Account.       This election is irrevocable and shall remain in effect
for the entirety of the Plan Year with respect to which it is made, except as
otherwise provided in Section 3.4       The EBAC may establish other rules and
procedures which shall govern the election of Incentive Bonus Deferrals under
this Section 3.3. Such rules and procedures shall be binding upon all
Participants.   3.4   Cancellation of Deferral Elections.       If the
Participant has received a distribution from the Basic Plan, or any similar plan
of the Corporation, due to a hardship distribution under
Section 1.401(k)-1(d)(3) of the regulations accompanying the Code, the
Participant’s election to make Pre-Tax Contributions and/or Incentive Bonus
Deferrals to this Plan shall be automatically cancelled for the remainder of the
Plan Year.

- 7 -



--------------------------------------------------------------------------------



 



ARTICLE IV
EMPLOYER CONTRIBUTIONS

4.1   Eligibility for Matching Contributions.       Each Participant who has
made deferrals to this Plan during a Plan Year shall be eligible for a Matching
Contribution.   4.2   Amount of Matching Contribution.       The Matching
Contribution Account of a Participant eligible to receive Matching Contributions
under Section 4.1 shall be credited with an amount equal to one hundred percent
(100%) of up to the first six percent (6%) of the Participant’s Pay in excess of
the limit in effect under Section 401(a)(17) of the Code ($230,000 for 2008), or
such other amount as the Secretary of the Treasury may determine for such Plan
Year in accordance with Section 401(a)(17) of the Code, deferred to this Plan as
Pre-Tax Contributions and/or Incentive Bonus Deferrals.   4.3   Eligibility for
Transition Benefit.       Each Participant who receives a Transition Benefit
under the Basic Plan that is less than the full amount that would otherwise be
payable due to the limit in effect under Section 401(a)(17) of the Code
($230,000 for 2008) or the limit on contributions set forth in Section 415(c) of
the Code, or such other amount as the Secretary of the Treasury may determine,
shall be eligible to receive a Transition Benefit under this Plan.   4.4  
Amount of Transition Benefit.       The amount of the Transition Benefit paid to
the Transition Benefit Account of each Participant eligible pursuant to
Section 4.3 shall be equal to the excess, if any, of (a) over (b) where:

  (a)   is the Transition Benefit (as that term is defined under the Basic Plan)
which would have been contributed on behalf of such Participant under the Basic
Plan if the provisions of the Basic Plan were administered without regard to the
compensation limitations of Code Section 401(a)(17), and regulations thereunder,
and the contribution limitations of Section 415(c) of the Code, and the
regulations thereunder; and     (b)   is the Transition Benefit (as that term is
defined under the Basic Plan ) which is contributed on behalf of such
Participant under the Basic Plan.

- 8 -



--------------------------------------------------------------------------------



 



4.5   Transfer Account.       A Participant’s Transfer Account, if any, is
intended to be funded by a Rabbi Trust deposit made by the Participating
Employer equal to the liability transferred from the prior plan of the newly
Participating Employer on behalf of such Participant. No amounts shall be
contributed to a Participant’s Transfer Account and no new Transfer Accounts
shall be established after December 31, 2007.

- 9 -



--------------------------------------------------------------------------------



 



ARTICLE V
INVESTMENT AND VALUATION

5.1   Investment of Accounts.       A Participant’s Account shall be deemed to
be invested at the Participant’s election in one percent (1%) increments in one
or more investment funds offered under the Plan. The terms, conditions and
procedures under which a Participant may elect to invest his or her Account
hereunder shall be specified by the Committees, in their sole discretion, from
time to time.       Investment income or losses credited to such Account shall
reflect the actual experience of the funds in which the Participant’s Account is
deemed to be invested. During the absence of a valid election by a Participant,
the contributions made by or on behalf of such Participant shall be credited to
such fund as the Committees shall determine to be a prudent investment at that
time.   5.2   Valuation of Accounts.       A Participant’s Account shall be
valued as of each Valuation Date under procedures established by the EBAC.

- 10 -



--------------------------------------------------------------------------------



 



ARTICLE VI
DISTRIBUTIONS

6.1   Distribution Elections—Pre-2005 Contributions.       Contributions made
prior to 2005 and any earnings thereon shall be distributed in the form and at
the time elected by the Participant prior to the effective date of this
amendment and restatement.       Notwithstanding the foregoing, and except as
otherwise provided below, a Participant may elect to change the form of his or
her distribution, or the timing of such distribution, or both, at the times
permitted by the EBAC, provided that such change in form or time of payment must
be made no later than twelve (12) months prior to the date on which the
Participant has a Separation from Service. If a Participant elects to change the
form or timing of payment, but has a Separation from Service prior to the
twelfth month following such change, the Participant’s contributions made prior
to 2005 and any earnings thereon shall be distributed in the form and/or at the
time elected by the Participant prior to the most recent change.       Any
distribution election made with respect to contributions made prior to 2005
shall apply to all contributions made prior to 2005, regardless of the source of
such contributions or the year in which such contributions were made.   6.2  
Distribution Elections—2005-2006 Contributions.       Contributions made during
2005 and 2006 and any earnings thereon shall be distributed in the form and at
the time elected by the Participant prior to the effective date of this
amendment and restatement.       Notwithstanding the foregoing, a Participant
may elect to change the form of his or her distribution, or the timing of such
distribution, or both, at the times permitted by the EBAC, provided that:

  (a)   such election shall not take effect for a period of twelve (12) months
measured from the date such election is submitted to EBAC in the form required
by EBAC; and     (b)   the Participant’s Account shall not be distributed
earlier than the fifth (5th) anniversary of the date the Participant’s Account
would have been distributed based on his or her initial election, or, in the
absence of an initial election, the default election made on his or her behalf.
Notwithstanding the foregoing, a Participant’s Account shall be payable upon the
Participant’s earlier death or disability (as defined in Section 409A of the
Code).

Any distribution election made with respect to contributions made during 2005
and 2006 shall apply to all contributions made during 2005 and 2006, regardless
of the source of such contributions or the year in which such contributions were
made.

- 11 -



--------------------------------------------------------------------------------



 



6.3   Distribution Elections—Post-2006 Contributions.       A Participant shall
make elections regarding the form and timing of the payment of his or her
contributions made after 2006 and any earnings thereon by making distribution
elections in the manner required by EBAC concurrent with his or her election to
participate under Article III. A Participant shall make such an election for
each Plan Year in which contributions are made to the Plan on his or her behalf.
A Participant may make separate elections as to the form and timing of
distributions with respect to each type of contribution made on his or her
behalf (Pre-Tax Contributions, Incentive Bonus Deferrals, Matching Contributions
and Transition Benefits) for a Plan Year.       A Participant may elect to
change the form of his or her distribution, or the timing of such distribution,
or both, at the times permitted by the EBAC, provided that:

  (a)   such election shall not take effect for a period of twelve (12) months
from the date such election is submitted to EBAC in the form required by EBAC;
and     (b)   the Participant’s Account shall not be distributed earlier than
the fifth (5th) anniversary of the date the Participant’s Account would have
been distributed based on his or her initial election, or, in the absence of an
initial election, the default election made on his or her behalf.
Notwithstanding the foregoing, a Participant’s Account shall be payable upon the
Participant’s earlier death or Disability (as defined in Section 409A of the
Code).

    Such change may be made with respect to a particular type of contribution,
either for all Plan Years in which such contribution was made or with respect to
one or more such Plan Years. The Participant shall inform EBAC in the manner
required by EBAC regarding which contributions (source and year of contribution)
are affected by any election to change the form or timing of a distribution.  
6.4   Distribution Elections—Transition Benefit.       A Participant’s
Transition Benefit Account under this Plan shall be distributed in the form of a
single lump sum payment upon Separation from Service.       A Participant may
elect to change the form of his or her distribution, or the timing of such
distribution, or both, at the times permitted by the EBAC, provided that:

  (a)   such election shall not take effect for a period of twelve (12) months
from the date such election is submitted to EBAC in the form required by EBAC;
and     (b)   the Participant’s Transition Benefit Account shall not be
distributed earlier than the fifth (5th) anniversary of the date the
Participant’s Transition Benefit Account would have been distributed based on
his or her initial election, or, in the absence of an initial election, the
default election made on his or her behalf.

- 12 -



--------------------------------------------------------------------------------



 



      Notwithstanding the foregoing, a Participant’s Account shall be payable
upon the Participant’s earlier death or Disability (as defined in Section 409A
of the Code).

6.5   Form of Distribution.

  (a)   Unless a Participant elects another form of benefit as described in
paragraph (b), a Participant’s Account under this Plan shall be distributed in
the form of a single lump sum payment upon Separation from Service.     (b)   In
lieu of the single lump sum benefit described in paragraph (a), a Participant
may elect to receive his or her Account in the form of substantially equal
annual installment payments. A Participant may choose to receive between two
(2) and ten (10) such payments. However, for purposes of Section 409A of the
Code, such installment payments shall be treated as a single payment made on the
date the first such installment payment is made.     (c)   Upon a Participant’s
death prior to the full distribution of the Participant’s Account, payment will
be made to the Participant’s Beneficiary as soon as practicable after the
Participant’s death. Such benefit shall be paid in the form of a single lump sum
payment, equal either to the balance of the Participant’s undistributed Account,
or, if the Participant had commenced installment payments before his death, the
amount of the remaining unpaid installment payments.

6.6   Timing of Distribution.

  (a)   Each Participant shall make an election as to the timing of the
distribution of his or her Account upon his or her Separation from Service with
the Corporation or a Participating Employer. For post-2006 contributions, a
Participant may, but is not required to, make an election to receive a
distribution of all or part of his or her Account prior to his or her Separation
from Service.     (b)   A Participant shall elect to receive a distribution of
his or her Account following his or her Separation from Service with the
Corporation or a Participating Employer on one of the following dates:

  (i)   his or her date of Separation from Service; or     (ii)   the one year
anniversary of his or her date of Separation from Service.

      Except as otherwise provided herein, payments shall be made no later than
the ninetieth (90th) day following the date elected by the Participant in
accordance with this paragraph (b).     (c)   A Participant who elects to
receive his or her distribution on a date occurring prior to his or her
Separation from Service shall elect the month and year in which such
distribution will be made, provided that such year shall not be earlier than the
second (2nd) Plan Year following the Plan Year in which the Participant

- 13 -



--------------------------------------------------------------------------------



 



      contributes the amounts to be so distributed. Distributions shall be made
on the 10th day of the designated month, provided that if the 10th day of the
month is not a business day, as determined by EBAC, such payment shall be made
on the business day immediately prior. A Participant who elects a distribution
prior to Separation from Service under this paragraph (c) shall be deemed to
have made an election to receive a distribution on the earlier of his or her
date of distribution elected under this paragraph (c) or his or her date of
Separation from Service.     (d)   In the event a Participant who has elected to
receive a distribution under paragraph (c) incurs a Separation from Service with
the Corporation or a Participating Employer prior to the designated date of
distribution, such distribution shall be made in accordance with the
Participant’s election under paragraph (b).

6.7   Small Payments.       Notwithstanding Section 6.5, if the value of a
Participant’s Account under this Plan is less than the limit under Section
402(g) of the Code ($15,500 for 2008), determined as of the date of the
Participant’s Separation from Service with the Participating Employer, an
automatic lump sum payment of such amount shall be made to the Participant (or
his Beneficiary in the event of the Participant’s death before commencement of
his retirement benefit) as soon as practicable following the Participant’s
Separation from Service.       Notwithstanding any provision of the Plan to the
contrary, upon payment of such lump sum value, no other benefit shall be payable
hereunder to the Participant or his Beneficiary.   6.8   Emergency Payments.    
  A Participant may from time to time request, in such manner as may be
satisfactory to the EBAC, that the Board authorize an unforeseeable emergency
payment to such Participant. Any such distribution shall be for the sole purpose
of enabling such Participant to meet his or her severe financial hardship
resulting from: an illness or accident of the Participant, the Participant’s
spouse, the Participant’s Beneficiary or the Participant’s dependent (as defined
in Section 152 of the Code without regard to Section 152(b)(1), (b)(2) and
(d)(1)(B)); loss of the Participant’s property due to casualty; or similar
extraordinary and unforeseeable circumstances arising as a result of events
beyond the control of the Participant. Children’s educational expenses and the
purchase or improvement of a residence are specifically excluded as events
deemed to constitute an emergency for purposes of this Section 6.8.       The
amount payable to a Participant under this Section 6.8 shall not exceed the
lesser of the amount reasonably necessary to satisfy the emergency need
(including amounts required to pay taxes and penalties arising from such
distribution) or the balance in the Participant’s Pre-Tax Contributions Account,
excluding any earnings thereon. In

- 14 -



--------------------------------------------------------------------------------



 



    determining the amount to be distributed, the EBAC shall take into account
amounts reasonably available from other resources of the Participant.   6.9  
Restriction on Timing of Distributions.       In the event that any stock of the
Corporation or any entity within the same controlled group (as defined in
Section 414(b) of the Code), is publicly traded on an established securities
market as defined in Section 1.409A-1(i) of the Regulations under Section 409A
of the Code, distributions upon Separation from Service to a Specified Employee
may not commence before the date that is six (6) months after the Specified
Employee’s date of Separation from Service, or, if earlier than the end of the
six-month period, the date of the death of the Specified Employee.       If a
Participant’s distribution is restricted under this Section 6.9, such
distribution shall be made on the earlier of the first day of the seventh month
following the date of the Participant’s Separation from Service or the date of
the Specified Employee’s death. All subsequent distributions shall be paid in
the manner specified under Section 6.5.

- 15 -



--------------------------------------------------------------------------------



 



ARTICLE VII
VESTING
Subject to Article IX, a Participant has a non-forfeitable interest in his or
her Account under this Plan at all times.

- 16 -



--------------------------------------------------------------------------------



 



ARTICLE VIII
ADMINISTRATION, FUNDING AND AMENDMENT/TERMINATION

8.1   Administration.       The Committees shall have full discretion to
interpret and administer this Plan and their decisions in any matter involving
the interpretation and application of this Plan shall be final and binding on
all parties.   8.2   Funding.       This Plan will be unfunded. Contributions
are intended to be invested under a Rabbi Trust and remain part of the general
assets of the Corporation. Benefits under this Plan will be paid from the
general assets of the Participating Employers and from Corporation-held assets
intended to be held under the Rabbi Trust. The rights of a Participant or
Beneficiary shall be those of an unsecured creditor of the Corporation and the
Participating Employers.   8.3   Amendment and Termination.       The
Corporation reserves the right to amend, modify, suspend or terminate this Plan
in whole or in part at any time by action of its Board or the Board’s duly
appointed delegate. No amendment shall reduce the Account credited to a
Participant under this Plan as of the amendment date, except to the extent that
the Participant agrees in writing to such reduction.

- 17 -



--------------------------------------------------------------------------------



 



ARTICLE IX
GENERAL PROVISIONS

9.1   Compliance with Section 409A.       This Plan is intended to be operated
in good faith compliance with the requirements of Section 409A of the Code and
its accompanying regulations, and any additional guidance issued under
Section 409A. To the extent that any provision of this Plan violates Section
409A, such provision shall be deemed inoperative and the remaining provisions of
the Plan shall continue to be fully effective.   9.2   Payment to Minors and
Incompetents.       If any Participant or Beneficiary entitled to receive any
benefits hereunder is a minor or is deemed by the EBAC or is adjudged to be
legally incapable of giving valid receipt and discharge for such benefits,
payment will be made to such person or institution as the EBAC may designate or
to the duly appointed guardian. Such payment shall, to the extent made, be
deemed a complete discharge of any such payment under the Plan.   9.3   No
Contract.       This Plan shall not be deemed a contract of employment with any
Participant, nor shall any provision of the Plan affect the right of the
Corporation or any Affiliate to terminate a Participant’s employment.   9.4  
Use of Masculine and Feminine; Singular and Plural.       Wherever used in this
Plan, the masculine gender will include the feminine gender and the singular
will include the plural, unless the context indicates otherwise.   9.5  
Non-Alienation of Benefits.       No amount payable to, or held under the Plan
for the account of, any Participant or Beneficiary shall be subject in any
manner to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance, or charge, and any attempt to so anticipate, alienate, sell,
transfer, assign, pledge, encumber, or charge the same shall be void; nor shall
any amount payable to, or held under the Plan for the account of, any
Participant be in any manner liable for his or her debts, contracts,
liabilities, engagements, or torts, or be subject to any legal process to levy
upon or attach.   9.6   Governing Law.       The provisions of the Plan shall be
interpreted, construed, and administered in accordance with the laws of the
Commonwealth of Massachusetts.

- 18 -



--------------------------------------------------------------------------------



 



9.7   Captions.       The captions contained in the Plan are inserted only as a
matter of convenience and for reference and in no way define, limit, enlarge, or
describe the scope or intent of the Plan nor in any way affect the construction
of any provision of the Plan.

- 19 -